Exhibit 10.1

 

FORM OF

DIRECTOR INDEMNITY AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is made as of January 24,
2011, by and between FairPoint Communications, Inc., a Delaware corporation (the
“Company”), and [      ] (“Indemnitee”).

 

RECITALS

 

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining such persons is detrimental
to the best interests of the Company’s stockholders and that the Company should
act to assure such persons that there will be increased certainty of such
protection in the future;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;

 

WHEREAS, the Second Amended and Restated By-laws of the Company (the “By-laws”)
provide for or permit indemnification of Indemnitee, and Indemnitee may also be
entitled to indemnification pursuant to the Delaware General Corporation Law
(“DGCL”);

 

WHEREAS, Indemnitee does not regard the protection available under the Company’s
By-laws and insurance as adequate in the present circumstances, and may not be
willing to serve as a director without adequate protection, and the Company
desires Indemnitee to serve in such capacity.  Indemnitee is willing to serve,
continue to serve and to take on additional service for or on behalf of the
Company on the condition that he or she be so indemnified; and

 

WHEREAS, this Agreement is a supplement to and in furtherance of the By-laws of
the Company and any resolutions adopted pursuant thereto, any liability
insurance and the indemnification provided in the DGCL, and shall not be deemed
a substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

1.             Services to the Company.  Indemnitee will serve or continue to
serve as a director of the Company for so long as Indemnitee is duly elected or
appointed or until Indemnitee tenders his or her resignation or is removed or
terminated in accordance with the terms of the Company’s Certificate of
Incorporation (the “Charter”), the By-laws or any

 

--------------------------------------------------------------------------------


 

applicable agreement with the Company.  For the avoidance of doubt, this
Agreement shall not impose any obligation on Indemnitee or the Company to
continue Indemnitee’s service to the Company beyond any period otherwise
required by law or by the Charter or By-laws or other agreements or commitments
of the parties, if any.

 

2.             Definitions.   As used in this Agreement

 

(a)                             “Beneficial Ownership” shall have the meaning
assigned to such term under Rule 13d-3 of the Securities Exchange Act of 1934,
as amended.  “Beneficially Own”, “Beneficial Owner” and other variants thereof
shall have correlative meanings.

 

(b)                            A “Change in Control” means an event or series of
events, after the date hereof, by which:

 

1)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the Beneficial Owner, directly or indirectly, of 50% or more of the
equity securities of the Company entitled to vote for members of the Board or
equivalent governing body of the Company on a fully-diluted basis; or

 

2)    during any period of 12 consecutive months, a majority of the members of
the Board or other equivalent governing body of the Company cease to be composed
of individuals (i) who were members of the Board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to the Board or
equivalent governing body was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of the Board or equivalent governing body or (iii) whose election or
nomination to the Board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of the Board or equivalent
governing body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
the Board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the Board); or

 

3)    any person or two or more persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or

 

2

--------------------------------------------------------------------------------


 

their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Company, or control
over the equity securities of the Company entitled to vote for members of the
Board or equivalent governing body of the Company on a fully-diluted basis
representing 50% or more of the combined voting power of such securities.

 

(c)                            “Company” means FairPoint Communications, Inc.
and its successors, and shall include, in the case of any merger or
consolidation, the resulting corporation and surviving corporation.

 

(d)                            “Corporate Status” describes the status of a
person who is or was a director, officer, employee, agent, trustee or fiduciary
of the Company or of any other corporation, partnership or joint venture, trust,
employee benefit plan or other enterprise which such person is or was serving at
the request of the Company.

 

(e)                            “Disinterested Director” means a director of the
Company who is not and was not a party to the Proceeding in respect of which
indemnification is sought by Indemnitee.

 

(f)                            “Enterprise” means the Company and any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, officer, employee, agent, trustee or fiduciary.

 

(g)                            “Expenses” means all retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, fax transmission
charges, secretarial services, delivery service fees, reasonable attorneys’
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding or in connection with seeking indemnification under this
Agreement.  Expenses also shall include Expenses incurred in connection with any
appeal resulting from any Proceeding, including without limitation, the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent.  Expenses, however, shall not include
amounts paid in settlement by Indemnitee or the amount of judgments or fines
against Indemnitee.

 

(h)                            “Independent Counsel” means a law firm, a member
of a law firm, or an independent practitioner, that is experienced in matters of
Delaware corporation law and shall include any person who, under the applicable
standards of professional conduct then prevailing, would not have a conflict of
interest in representing either the Company or the Indemnitee in an action to
determine the Indemnitee’s rights under this Agreement.  The Company agrees to
pay the reasonable fees and expenses

 

3

--------------------------------------------------------------------------------


 

of the Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses and Losses arising out of or relating to this
Agreement or its engagement pursuant hereto.

 

(i)                            “Losses” means all losses, liabilities,
judgments, damages, amounts paid in settlement, fines, penalties, interest,
assessments, other charges or, with respect to an employee benefit plan, excise
taxes or penalties assessed with respect thereto.

 

(j)                            “Person” includes an individual, entity,
partnership, limited liability company, corporation, association, joint stock
company, trust, joint venture, unincorporated organization, and a governmental
entity or any department agency or political subdivision thereof.

 

(k)                           The term “Proceeding” shall include any
threatened, pending or completed action, suit, arbitration, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing or any
other actual, threatened or completed proceeding, including any and all appeals
related thereto (an “Action”), whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative or investigative
nature and whether formal or informal, in which Indemnitee was, is or will be
involved as a party or otherwise by reason of or relating to the fact that
Indemnitee is or was a director, officer, employee, agent, trustee or fiduciary
of the Company, by reason of or relating to any action taken by him or her, or
of any action on his or her part while acting as director, officer, employee,
agent, trustee or fiduciary of the Company, or by reason of the fact that he or
she is or was serving at the request of the Company as a director, officer,
employee, agent or fiduciary of another enterprise, in each case whether or not
serving in such capacity at the time any Loss or Expense is incurred for which
indemnification, reimbursement, or advancement of Expenses can be provided under
this Agreement; a Proceeding shall not include any Action commenced by or on
behalf of Indemnitee against the Company; provided, however, that Proceeding
shall include any such Action to enforce Indemnitee’s rights under this
Agreement or to implead the Company in connection with any third party claim
against Indemnitee.

 

(l)                           Reference to “enterprise” shall include employee
benefit plans; references to “fines” shall include any excise tax assessed with
respect to any employee benefit plan; references to “serving at the request of
the Company” shall include any service as a director, officer, employee,
trustee, fiduciary or agent of the Company which imposes or causes duties or
obligations to be imposed on, is deemed to impose duties or obligations on, or
involves services by, such director, officer, employee, trustee, fiduciary or
agent with respect to an employee benefit plan, its participants or
beneficiaries; and a person who acted in good faith and in a manner he or she
reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to under
applicable law.

 

4

--------------------------------------------------------------------------------


 

(m)                           For purposes of this Agreement, the meaning of the
phrase “to the fullest extent permitted by law” shall include, but not be
limited to:

 

A.            to the fullest extent permitted by Section 145 of the DGCL or any
section that replaces or succeeds Section 145 with respect to such matters of
the DGCL, and

 

B.            to the fullest extent authorized or permitted by any amendments to
or replacements of the DGCL adopted after the date of this Agreement that
increase the extent to which a corporation may indemnify its officers,
directors, employees, agents, trustees, fiduciaries and other persons acting or
serving at the Company’s request.

 

3.             Indemnity in Third-Party Proceedings.  The Company shall
indemnify and hold harmless Indemnitee in accordance with the provisions of this
Section 3 if Indemnitee is, or is threatened to be made, a party to or a witness
or participant in any Proceeding, other than a Proceeding by or in the right of
the Company to procure a judgment in its favor.  Pursuant to this
Section 3, Indemnitee shall be indemnified against all Expenses and Losses
actually and reasonably incurred by him or her, or on his or her behalf, in
connection with such Proceeding or any claim, issue or matter therein to the
fullest extent permitted by law.

 

4.             Indemnity in Proceedings by or in the Right of the Company.   The
Company shall indemnify and hold harmless Indemnitee in accordance with the
provisions of this Section 4 if Indemnitee is, or is threatened to be made, a
party to or a participant in any Proceeding by or in the right of the Company to
procure a judgment in its favor.  Pursuant to this Section 4, Indemnitee shall
be indemnified against all Expenses actually and reasonably incurred or suffered
by him or her, or on his or her behalf, in connection with such Proceeding or
any claim, issue or matter therein to the fullest extent permitted by law.  No
indemnification for Expenses shall be made under this Section 4 in respect of
any claim, issue or matter as to which Indemnitee shall have been finally
adjudged by a court to be liable to the Company, unless and only to the extent
that the Delaware Court of Chancery, or any court in which the Proceeding was
brought, shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnification.

 

5.             Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding and in addition to any other provisions of this
Agreement and except as provided in Section 8, to the extent that Indemnitee was
or is a party to (or a participant in) and is successful, on the merits or
otherwise, in any Proceeding or in defense of any claim, issue or matter
therein, in whole or in part, the Company shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by him or her in connection therewith.
If Indemnitee is not wholly successful in such Proceeding but is successful, on
the merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by him or her, or on his or her

 

5

--------------------------------------------------------------------------------


 

behalf, in connection with each successfully resolved claim, issue or matter. 
For purposes of this Section 5 and without limitation, the termination of any
claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, other than a termination or dismissal pursuant to a settlement in
violation of Section 16(a), shall be deemed to be a successful result as to such
claim, issue or matter.

 

6.             Indemnification For Expenses of a Witness.  Notwithstanding and
in addition to any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his or her Corporate Status, a witness in any
Proceeding to which Indemnitee is not a party, he or she shall be indemnified
against all Expenses actually and reasonably incurred by him or her, or on his
or her behalf, in connection therewith.

 

7.             Contribution in the Event of Joint Liability.

 

(a)      To the fullest extent permitted by applicable law, if the
indemnification and hold harmless rights provided for in this Agreement are
unavailable to Indemnitee in whole or in part for any reason whatsoever, the
Company, in lieu of indemnifying and holding harmless Indemnitee, shall pay, in
the first instance, the entire amount incurred by Indemnitee, whether for Losses
and/or Expenses, in connection with any Proceeding without requiring Indemnitee
to contribute to such payment, and the Company hereby waives and relinquishes
any right of contribution it may have at any time against Indemnitee. To the
fullest extent permitted by law, if the foregoing is not permitted by applicable
law, the Company, in lieu of the foregoing, shall contribute to the amount
incurred by Indemnitee, whether for Losses and/or for Expenses, in connection
with any claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees, trustees, fiduciaries and agents) and Indemnitee
in connection with such event(s) and/or transaction(s).

 

(b)      To the fullest extent permitted by law, the Company hereby covenants
and agrees to fully indemnify and hold harmless Indemnitee from any claims for
contribution which may be brought by officers, directors or employees of the
Company (other than Indemnitee) who may be jointly liable with Indemnitee.

 

8.             Exclusions.   Notwithstanding any provision of this Agreementto
the contrary, the Company shall not be obligated under this Agreement:

 

(a)      to make any indemnity payment in connection with any claim made against
Indemnitee for which payment has actually been made to or on behalf of (and not
recovered from) Indemnitee under any insurance policy or other indemnity
provision, except with respect to any deductible amount or excess beyond the
amount actually paid under any insurance policy or other indemnity provision;

 

6

--------------------------------------------------------------------------------


 

(b)      to make any indemnity for an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Securities Exchange Act of
1934, as amended, or similar provisions of state statutory law or common law; or

 

(c)      to make any indemnity or advancement that is prohibited by applicable
law.

 

9.             Advances of Expenses.  Notwithstanding any provision of this
Agreement to the contrary, the Company shall advance the Expenses incurred by
Indemnitee in connection with any Proceeding for which indemnification is or may
be available pursuant to this Agreement within twenty (20) days after the
receipt by the Company of a statement or statements requesting such advances
(which shall include invoices received by Indemnitee in connection with such
Expenses but, in the case of invoices in connection with legal services, any
references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included within the invoice) from time to time, whether prior to or after final
disposition of any Proceeding.  Advances shall be unsecured and interest free. 
Advances shall be made without regard to Indemnitee’s ability to repay the
Expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement.  Advances shall
include any and all Expenses incurred pursuing an action to enforce this right
of advancement.  Indemnitee hereby undertakes to repay the advance to the extent
that it is ultimately determined by final judicial decision from which there is
no further right to appeal that Indemnitee is not entitled to be indemnified by
the Company in respect thereof.

 

10.          Selection of Counsel.  If the Company is obligated under this
Agreement to pay, and pays the Expenses of any Proceeding against Indemnitee,
the Company, if appropriate, shall be entitled to assume the defense of such
Proceeding, with counsel approved by Indemnitee, upon the delivery to Indemnitee
of written notice of its election so to do, such approval not to be unreasonably
withheld or delayed by Indemnitee.

 

11.          Procedure for Notification and Defense of Claim.

 

(a)      To obtain indemnification under this Agreement, an Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to the Indemnitee and
is reasonably necessary to determine whether and to what extent the Indemnitee
is entitled to indemnification.    The omission to notify the Company will not
relieve the Company from any liability for indemnification which it may have to
Indemnitee otherwise than under this Agreement.  The Secretary of the Company
shall, promptly upon receipt of such a request for indemnification, advise the
Board in writing that Indemnitee has requested indemnification.

 

(b)      The Company will be entitled to participate in any Proceeding at its
own expense.

 

7

--------------------------------------------------------------------------------


 

12.          Procedure Upon Application for Indemnification.

 

(a)      Upon written request by Indemnitee for indemnification pursuant to the
first sentence of Section 11(a), a determination, if required by applicable law,
with respect to Indemnitee’s entitlement thereto shall be made in the specific
case:  (i) if requested by Independent Counsel, or (ii) if no request is made by
Indemnitee for a determination by Independent Counsel, (A) by the Board by a
majority vote of a quorum of the Board consisting of Disinterested Directors or
by a committee of Disinterested Directors appointed by the Board of Directors,
or (B) if a quorum of the Board of Directors consisting of Disinterested
Directors or a committee of Disinterested Directors is not obtainable or, even
if obtainable, such quorum or committee of Disinterested Directors so directs,
by Independent Counsel in a written opinion to the Board, a copy of which shall
be delivered to the Indemnitee, or (C) if a quorum of Disinterested Directors or
a committee of Disinterested Directors so directs, by a majority vote of the
stockholders of the Company.  If it is so determined that Indemnitee is entitled
to indemnification, payment to Indemnitee shall be made within ten (10) days
after such determination.  Indemnitee shall cooperate with the person, persons
or entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
entity making such determination shall be borne by the Company (irrespective of
the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

 

(b)      If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 12(a) hereof, the Independent Counsel
shall be selected as provided in this Section 12(b).  If a Change in Control
shall not have occurred within two years prior to the date of the commencement
of the Proceeding for which indemnification is claimed, the Independent Counsel
shall be selected by the Board of Directors, and the Company shall give written
notice to Indemnitee advising him or her of the identity of the Independent
Counsel so selected.  If a Change in Control shall have occurred within two
years prior to the date of the commencement of the Proceeding for which
indemnification is claimed, the Independent Counsel shall be selected by
Indemnitee (unless Indemnitee shall request that such selection be made by the
Board of Directors, in which event the preceding sentence shall apply), and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected.  In either event, Indemnitee or the
Company, as the case may be, may, within 10 days after such written notice of
selection shall have been given, deliver to the Company or to Indemnitee, as the
case may be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 2 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion.  Absent a proper and timely
objection, the person so

 

8

--------------------------------------------------------------------------------


 

selected shall act as Independent Counsel.  If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit.  If, within 20 days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 11(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee may petition a court of competent
jurisdiction for resolution of any objection which shall have been made by the
Company or Indemnitee to the other’s selection of Independent Counsel and/or for
the appointment as Independent Counsel of a person selected by the Court or by
such other person as the Court shall designate, and the person with respect to
whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 12(a) hereof.  Upon the due commencement of
any judicial Proceeding or arbitration pursuant to Section 14(a) of this
Agreement, Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

13.          Presumptions and Effect of Certain Proceedings.

 

(a)      In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement and the Company must prove by clear and convincing evidence that
the Indemnitee is not entitled to such indemnification.  Neither the failure of
the Company (including its Disinterested Directors, a committee of such
Disinterested Directors, Independent Counsel, or its stockholders) to have made
a determination that indemnification of the Indemnitee is proper in the
circumstances because the Indemnitee has met the applicable standard of conduct
set forth in the DGCL, nor an actual determination by the Company (including its
Disinterested Directors, a committee of such Disinterested Directors,
Independent Counsel or its stockholders) that the Indemnitee has not met such
applicable standard of conduct, shall create a presumption that the Indemnitee
has not met the applicable standard of conduct or, in the case of such a suit
brought by the Indemnitee, be a defense to such suit or create a presumption
that Indemnitee has not met the applicable standard of conduct.

 

(b)      If the person, persons or entity empowered or selected under Section 12
of this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within thirty (30) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that the foregoing provisions of this
Section 13(b) shall not apply if the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to
Section 12(a)(i) of this Agreement.

 

9

--------------------------------------------------------------------------------


 

(c)         The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not meet any
applicable standard of conduct under applicable law (or did or did not hold any
particular state of knowledge referred to under applicable law).

 

(d)        Reliance as Safe Harbor.  For purposes of any determination of good
faith, Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by the officers
of the Enterprise in the course of their duties, or on the advice of legal
counsel for the Enterprise or on information or records given or reports made to
the Enterprise by an independent certified public accountant or by an appraiser
or other expert selected with the reasonable care by the Enterprise.  The
provisions of this Section 13(d) shall not be deemed to be exclusive or to limit
in any way the other circumstances in which the Indemnitee may be deemed to have
met the applicable standard of conduct set forth in this Agreement.

 

(e)         Actions of Others.  The knowledge and/or actions, or failure to act,
of any director, officer, agent, trustee, fiduciary or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.

 

14.          Remedies of Indemnitee.

 

(a)        If (i) a determination is made pursuant to Section 12 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 9
of this Agreement, (iii) no determination of entitlement to indemnification
(other than a determination by an Independent Counsel) shall have been made
pursuant to Section 12(a) of this Agreement within 60 days after receipt by the
Company of the request for indemnification, or (iv) following final disposition
of a Proceeding, a claim for indemnification under Sections 3, 4, 5, 6, 7 or
last sentence of Section 12(a) is not paid in full by the Company within sixty
(60) calendar days after a written claim pursuant to 11(a) has been received by
the Company, Indemnitee shall be entitled to an adjudication (or, in the case of
clause (i), to seek an adjudication) by the Delaware Court of his or her
entitlement to such indemnification or advancement of Expenses; provided, that
nothing contained in this Section 14 shall be deemed to limit Indemnitee’s
rights under Section 13(b).  Alternatively, Indemnitee, at his or her option,
may seek an award in binding arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association.  Indemnitee shall commence such proceeding seeking an adjudication
or an award in arbitration within 180 days following the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 12(a); provided, however, that the foregoing time limitation shall not
apply in respect of a proceeding brought by Indemnitee to enforce his rights
under Section 5 of

 

10

--------------------------------------------------------------------------------


 

this Agreement.  The Company shall not oppose Indemnitee’s right to seek any
such adjudication or award in arbitration.

 

(b)        If a determination shall have been made pursuant to Section 12(a) of
this Agreement that Indemnitee is not entitled to indemnification, any judicial
Proceeding or arbitration commenced pursuant to this Section 14 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination.  In
any suit brought by the Indemnitee to enforce a right to indemnification or to
an advancement of Expenses hereunder, or brought by the Company to recover an
advancement of Expenses pursuant to the Indemnitee’s undertaking in Section 9
hereof, the burden of proving that the Indemnitee is not entitled to be
indemnified, or to such advancement of Expenses shall be on the Company.

 

(c)         If a determination shall have been made pursuant to Section 12(a) of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial Proceeding or arbitration
commenced pursuant to this Section 14, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

 

(d)        The Company shall be precluded from asserting in any judicial
Proceeding or arbitration commenced pursuant to this Section 14 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.  The Company
shall indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall (within ten (10) days after receipt by the Company of a
written request therefor) advance such Expenses to Indemnitee, which are
incurred by Indemnitee in connection with any action brought by Indemnitee for
indemnification or advance of Expenses from the Company under this Agreement,
under the Company’s charter or by-laws as in effect from time to time or under
any directors’ and officers’ liability insurance policies maintained by the
Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement of Expenses or insurance recovery,
as the case may be.

 

(e)         Interest shall be paid by the Company to Indemnitee at the prime
rate as published from time to time in the Wall Street Journal for amounts which
the Company indemnifies or is obliged to indemnify for the period commencing
five (5) business days after the date on which Indemnitee requests
indemnification, contribution, reimbursement or advancement of any Expenses and
ending with the date on which such payment is made to Indemnitee by the Company.

 

(f)         In any suit brought by the Company to recover an advancement of
Expenses pursuant to the terms the undertaking in Section 9 hereof, the Company
shall be entitled to recover such Expenses upon a final adjudication that, the
Indemnitee has not met any

 

11

--------------------------------------------------------------------------------


 

applicable standard for indemnification set forth in the DGCL.

 

15.          Non-exclusivity; Survival of Rights; Insurance; Subrogation.

 

(a)        The rights of indemnification and to receive advancement of Expenses
as provided by this Agreement shall not be deemed exclusive of any other rights
to which Indemnitee may at any time be entitled under applicable law, the
By-laws, any agreement, a vote of stockholders or a resolution of directors, or
otherwise.  No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his or
her Corporate Status prior to such amendment, alteration or repeal.  To the
extent that a change in Delaware law, whether by statute or judicial decision,
permits greater indemnification or advancement of Expenses than would be
afforded currently under the By-laws and this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change.  No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise.  The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.

 

(b)        The Company shall, for as long as the Indemnitee may be subject to a
Proceeding,  obtain and maintain a policy or policies of insurance with
reputable insurance companies providing the directors, officers, employees,
trustees, fiduciaries and agents of the Company with coverage for Losses from
wrongful acts, or to ensure the Company’s performance of its indemnification
obligations under this Agreement, provided, however, that the Company shall have
no obligation to obtain or maintain such policies if the Company determines in
good faith that such insurance is not reasonably available, the premium costs
for such insurance are disproportionate to the amount of coverage provided, the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or the Indemnitee is covered by similar insurance
maintained by a subsidiary of the Company; provided, further, that no
discontinuation or significant reduction in the scope or amount of coverage from
one policy period to the next, to the extent such reduction affects the coverage
of the Indemnitee, shall be effective (a) without the prior approval thereof by
a majority vote of the Board or (b) upon a Change in Control, if the scope or
amount of coverage of Indemnitee is not maintained to the maximum extent of the
coverage available for any director, officer, employee, trustee, fiduciary or
agent of the Company, without the prior written consent of the Indemnitee (not
to be unreasonably withheld or delayed).  If, at the time of the receipt of a
notice of a claim pursuant to the terms hereof, the Company has director and
officer liability insurance in effect, the Company shall give prompt notice of
the commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies.  The Company shall thereafter
take all commercially reasonable necessary or desirable action to cause such
insurers to pay, on behalf of the

 

12

--------------------------------------------------------------------------------


 

Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.  In the event of a Change in Control, the
Company shall purchase a “tail insurance policy” to maintain in force any and
all insurance policies then maintained by the Company in providing insurance
(including without limitation, if then maintained by the Company, insurance
directors’ and officers’ liability, fiduciary, employment practices or
otherwise) in respect of Indemnitee, for a period of six years thereafter.

 

(c)         In the event of any payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

 

(d)        The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable (or for which advancement is provided
hereunder) hereunder if and to the extent that Indemnitee has otherwise actually
received such payment under any insurance policy, contract, agreement or
otherwise.

 

(e)         The Company’s obligation to indemnify or advance Expenses hereunder
to Indemnitee who is or was serving at the request of the Company as a director,
officer, employee, trustee, fiduciary or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of expenses from such other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise.

 

16.          Settlement.

 

(a)        The Company shall have no obligation to indemnify Indemnitee under
this Agreement for any amounts paid in settlement of any Proceeding by the
Indemnitee effected without the Company’s prior written consent.

 

(b)        The Company shall not, without the prior written consent of
Indemnitee, consent to the entry of any judgment against Indemnitee or enter
into any settlement or compromise which (i) includes an admission of fault of
Indemnitee, any non-monetary remedy affecting or obligation of Indemnitee, or
monetary Loss for which Indemnitee is not indemnified hereunder or (ii) with
respect to any Proceeding with respect to which Indemnitee reasonably may be or
is made a party, witness or participant or reasonably may be or is otherwise
entitled to seek indemnification hereunder, does not include, as an
unconditional term thereof, the full release of Indemnitee from all liability in
respect of such Proceeding, which release shall be in form and substance
reasonably satisfactory to Indemnitee.

 

(c)         Neither the Company nor Indemnitee shall unreasonably withhold or
delay

 

13

--------------------------------------------------------------------------------


 

their consent to any proposed settlement.

 

17.          Duration of Agreement.  This Agreement shall continue until and
terminate upon the later of: (a) 10 years after the date that Indemnitee shall
have ceased to serve as a director or officer of the Company or as a director,
officer, employee, trustee, fiduciary or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which Indemnitee served at the request of the Company; or (b) one year after the
final termination of any Proceeding, including any and all appeals, then pending
in respect of which Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any Proceeding commenced by Indemnitee
pursuant to Section 13 of this Agreement relating thereto.

 

18.          Successors and Assigns.  This Agreement shall be binding upon the
Company and its successors and assigns and shall inure to the benefit of
Indemnitee and his or her heirs, executors and administrators.  The Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all the
business or assets of the Company, to assume and agree to perform this Agreement
in the same manner and to the same extent the Company would be required to
perform if no such succession had taken place.

 

19.          Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

 

20.          Enforcement.

 

(a)        The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director, officer or other key employee of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as a director, officer or other key employee of the
Company.

 

(b)        This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof.

 

14

--------------------------------------------------------------------------------


 

(c)         The Company and Indemnitee agree that a monetary remedy for breach
of this Agreement may be inadequate, impracticable and difficult of proof, and
further agree that such breach may cause Indemnitee irreparable harm.
Accordingly, the parties hereto agree that Indemnitee may enforce this Agreement
by seeking injunctive relief and/or specific performance hereof, without any
necessity of showing actual damage or irreparable harm and that by seeking
injunctive relief and/or specific performance Indemnitee shall not be precluded
from seeking or obtaining any other relief to which he or she may be entitled.
The Company and Indemnitee further agree that Indemnitee shall be entitled to
such specific performance and injunctive relief, including temporary restraining
orders, preliminary injunctions and permanent injunctions, without the necessity
of posting bonds or other undertaking in connection therewith. The Company
acknowledges that in the absence of a waiver, a bond or undertaking may be
required of Indemnitee by the court, and the Company hereby waives any such
requirement of such a bond or undertaking.

 

21.          Effectiveness of Agreement.   This Agreement shall be effective as
of the date set forth on the first page.

 

22.          Modification and Waiver.  No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by the parties
thereto.  No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.

 

23.          Notice by Indemnitee.  Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder.  The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to the Indemnitee under
this Agreement or otherwise.

 

24.          Notices.   All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) if delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, or (b) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:

 

(a)                If to Indemnitee, at the address indicated on the signature
page of this Agreement, or such other address as Indemnitee shall provide to the
Company.

 

(b)                If to the Company to

 

FairPoint Communications, Inc.

521 E. Morehead Street, Suite 500
Charlotte, North Carolina 28202
Attention: General Counsel

 

15

--------------------------------------------------------------------------------


 

or to any other address as may have been furnished to Indemnitee by the Company.

 

25.          Applicable Law and Consent to Jurisdiction.  This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration or
Proceeding commenced by Indemnitee pursuant to Section 14(a) of this Agreement,
the Company and Indemnitee hereby irrevocably and unconditionally (i) agree that
any action or Proceeding arising out of or in connection with this Agreement may
be brought only in the Chancery Court of the State of Delaware (the “Delaware
Court”), and not in any other state or federal court in the United States of
America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
Proceeding arising out of or in connection with this Agreement, (iii) waive any
objection to the laying of venue of any such action or Proceeding in the
Delaware Court, and (iv) waive, and agree not to plead or to make, any claim
that any such action or Proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum.

 

26.          Identical Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement. 
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

 

27.          Miscellaneous.  Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate.  The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.  The term including shall mean including without limitation.

 

[Signature page follows]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

FAIRPOINT COMMUNICATIONS, INC.

 

INDEMNITEE

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Name:

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Director Indemnity Agreement

 

--------------------------------------------------------------------------------